Citation Nr: 9935980	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michele N. Siekerka, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
New Jersey National Guard from October 1957 to March 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Newark, New Jersey RO.  This case was before the Board in 
February 1996 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The appellant received treatment for hypertension prior 
to his entry onto ACDUTRA in October 1957; his blood pressure 
was 170/100 on examination immediately after entry into 
service.

2.  The appellant's preexisting hypertension did not increase 
in severity during ACDUTRA; his blood pressure was 122/82 at 
examination for separation from ACDUTRA in March 1958.


CONCLUSION OF LAW

The preexisting hypertension was not aggravated during 
ACDUTRA.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 38 
C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant had a period of ACDUTRA from October 1957 to 
March 1958.  The appellant's DD-214 indicates that his 
military occupational specialty was that of medical corpsman.  
No complaints or findings of hypertension were noted on an 
August 1957 pre-enlistment examination.  His civilian 
occupation was listed as an epidemiologist.  Blood pressure 
readings were 126/70 while sitting, 124/68 while lying down, 
and 130/72 while standing.  The appellant was found to be 
qualified for enlistment.  An October 1957 RFA examination 
report notes no complaints or findings of hypertension.  
Blood pressure reading was 170/100.  The appellant was found 
to be qualified for military service.  On a March 1958 
separation report of medical history the appellant reported a 
history of "[h]ypertension for past 6 years on serpasil-
control dosage himself."  He further reported a history of 
high blood pressure while in a Reserve Officer Training Corps 
(ROTC) program and that he was rejected for military service 
and discharged from ROTC for that reason.  Upon examination, 
blood pressure reading was 122/82.  Diagnosis was history of 
hypertension, well controlled on serpasil.  The appellant was 
found to be qualified for separation.

The appellant received a Certificate of Disability for 
Discharge from the New Jersey National Guard in August 1959 
due to essential hypertension.  According to the certificate 
of disability for discharge, blood pressure readings were 
220/115, 195/115, and 185/110/  It was recorded that he had 
extreme dizziness and headaches and that lately the headaches 
were more frequent.  It was concluded that the disability had 
existed prior to entry into service and had not been 
aggravated by active service.  The report of his discharge 
from the National Guard lists his civilian occupation as an 
epidemiologist with the U.S. Public Health Service.  

The appellant submitted a claim for service connection for 
hypertension in June 1993.  In a notice of disagreement 
received by the RO in December 1993, the appellant stated 
that he was a ROTC candidate at Rutgers University from 1952 
to 1956.  He further stated that he "was released after 
basic training because [he] developed hypertension, and in 
1956, [he] was denied [his] commission due to hypertension."

After reviewing the aforementioned medical evidence, the 
Board remanded the case to the RO for additional development 
in February 1996.  The RO was instructed to obtain the 
records of all health care providers who treated the 
appellant for hypertension, including those from the ROTC 
program at Rutgers University from 1952 to 1956.  In 
addition, the RO was instructed to contact the National 
Personnel Records Center and Rutgers University to establish 
the appellant's dates of service in the ROTC, to include the 
exact dates of all periods of active duty for training.  
Finally, the RO was instructed to schedule the appellant for 
a VA special examination in cardiology in order to ascertain 
the nature and severity of any cardiovascular disease 
present.

The evidence of record indicates that the RO requested the 
evidence referenced in the Board's 1996 Remand; however, the 
RO's attempts to obtain information were unsuccessful.  
Specifically, neither the National Personnel Records Center 
nor Rutgers University were able to verify the appellant's 
dates of service in the ROTC or submit treatment records from 
the ROTC program.  In addition, although the RO contacted 
several of the appellant's private physicians, no treatment 
records were available.

Treatment records from Somerset County Jail dated from 1982 
to 1992 note that the appellant was seen on numerous 
occasions with various complaints, including hypertension.   
The treatment records note that the appellant was prescribed 
various medications for control of his high blood pressure.

A June 1999 VA examination report notes a history of 
hypertension for over thirty years.  The appellant reported 
associated symptoms of headache, occasional chest pains and 
tiredness; he denied any cardiac surgery, congestive heart 
failure, or acute rheumatic heart disease.  The examiner 
noted that since the appellant's discharge from service, he 
has seen many doctors for management of his hypertension and 
has been on medications for control of his high blood 
pressure.   Upon examination, blood pressure was noted to be 
130/80, 125/80, and 120/80.  Examination of the heart was 
normal.  Assessment was "history of High Blood Pressure 
dating back 30 years ago currently being controlled with 
medications - Procardia and Corgard."  The examiner noted 
that the appellant "does not experience any side effects 
from these medications and his blood pressure has been under 
control with these medications."

Analysis

The appellant has presented a well-grounded claim for 
entitlement to service connection for hypertension within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the appellant's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107(a).

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1131.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1131; 38 
C.F.R. § 3.6(a).  If a disability is found to exist prior to 
service, the question becomes one of aggravation.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to, service.  38 C.F.R. § 3.306.

Initially, it is noted that no service has been verified by 
the service department other than the period of ACDUTRA from 
October 1957 to March 1958.  Therefore, the claim for service 
connection must be adjudicated on the basis of that period of 
service.  Further, since ACDUTRA does not confer "veteran" 
status on the appellant, he is not entitled to the 
presumption of soundness afforded veterans under 38 C.F.R. 
§ 3.304(b).  Therefore, the question of whether a certain 
disease existed prior to service is not subject to the clear 
and unmistakable evidence standard, but rather, the veteran 
will be given the benefit of the doubt if the evidence is in 
equipoise, that is an approximate balance of negative and 
positive evidence.  38 U.S.C.A. § 5107(b).  If, on the other 
hand, the preponderance of the credible evidence weighs 
against the veteran's claim then it must be denied.

Keeping the above in mind, it is clear that the evidence 
presented, including the appellant's own statements, weighs 
heavily in favor of the conclusion that the appellant's 
hypertension preexisted his period of ACDUTRA from October 
1957 to March 1958.  The evidence of record includes the 
appellant's statements (on medical records from his period of 
ACDUTRA and on statements submitted to the RO) that he was 
treated for hypertension prior to his period of ACDUTRA.  The 
Board notes that no medical records showing treatment for 
hypertension during this period have been submitted; however, 
the Board also notes that the appellant served as a medical 
corpsman during ACDUTRA and was an epidemiologist with the 
U.S. Public Health Service.  Therefore, he would possess more 
medical expertise than the average lay person and his 
statements made concerning the presence of hypertension prior 
to entry into ACDUTRA in October 1957 are considered to have 
more probative value than would statements made by an 
individual without any medical expertise.  The military 
physicians also concluded that the hypertension existed prior 
to service as reflected in the veteran's certificate of 
discharge for disability.  Accordingly, the evidence weighs 
heavily in favor of the conclusion that the hypertension 
existed prior to entry into ACDUTRA in October 1957.  

Therefore, the issue is one of aggravation.  To establish 
aggravation, the evidence must show that the disability 
increased in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In the case at hand, service medical records during the 
appellant's period of ACDUTRA note that the appellant's blood 
pressure readings were virtually unchanged from enlistment to 
discharge.  Blood pressure while sitting was 126/70 in August 
1957 and 122/82 in March 1958.  In fact, a comparison of the 
blood pressure on examination in October 1957 with the 
findings on discharge examination in March 1958 show a 
significant improvement in the blood pressure readings.  It 
is recognized that the veteran was apparently taking 
medication for blood pressure during his period of ACDUTRA as 
reflected on the separation examination; however, it is 
significant that there are no medical records documenting any 
treatment or examination concerning blood pressure during 
ACDUTRA, nor has the veteran claimed any such treatment.  The 
medication was apparently prescribed prior to entry into 
ACDUTRA.  In sum, there is no medical evidence that the 
preexisting hypertension increased in severity during 
service.

As the weight of the evidence shows that no increase in 
severity of the underlying preexisting hypertension occurred 
during ACDUTRA or as a result thereof, the preponderance of 
the evidence is against the appellant's claim of service 
connection.  Thus, there is no doubt to be resolved in the 
appellant's favor and the claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for hypertension is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

